This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also
     note that this electronic decision may contain computer-generated errors or other deviations from
     the official paper version filed by the Supreme Court.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MANUEL PERALTA,

 3          Plaintiff-Appellee,

 4 v.                                                                   No. A-1-CA-35824

 5 SHARON MAE BRITT f/k/a SHARON
 6 MAE JOJOLA also f/k/a SHARON M.
 7 JOJOLA,

 8          Defendant-Appellant,

 9 and

10 EDWARD BRITT II and STATE
11 OF NEW MEXICO HUMAN SERVICES
12 DEPARTMENT,

13          Defendants.

14 APPEAL FROM THE DISTRICT COURT OF SOCORRO COUNTY
15 Kevin R. Sweazea, District Judge

16 Lori Bauer Apodaca
17 Los Lunas, NM

18 for Appellee

19 Deschamps Law Firm, LLC
                                                                                          


 1 Lee Deschamps
 2 Philip P. Chandler, II
 3 Socorro, NM

 4 for Appellant

 5                            MEMORANDUM OPINION

 6 ATTREP, Judge.

 7   {1}   Defendant Sharon Britt appeals the district court’s judgment, arguing the

 8 district court erred in granting Plaintiff Manuel Peralta’s motion for summary

 9 judgment, awarding restitution to Peralta for past payments he made in support of

10 Britt’s child (Child), and vacating a prior default judgment determining paternity

11 and ordering child support. Based on Britt’s representations to the New Mexico

12 Human Services Department (HSD), the district court in the original parentage and

13 child support case entered a default judgment declaring Peralta the father of Child

14 and ordering Peralta to make monthly payments to Britt on behalf of Child. Many

15 years later, a genetic test revealed Peralta was not Child’s father. Peralta

16 subsequently filed suit against Britt, and the district court ultimately ruled in his

17 favor. On appeal, Britt raises various arguments, which we consolidate and address

18 as three principal contentions: (1) she contends any misrepresentations she made

19 were immaterial and neither HSD nor Peralta could reasonably rely on them; (2)

20 she maintains that Peralta’s action for relief was untimely; and (3) she argues that




                                             2
      
                                                                                            


 1 relief is barred by the equitable defenses of laches, unclean hands, and estoppel.

 2 We affirm.

 3 BACKGROUND

 4   {2}   Britt and Peralta had an intimate relationship in the few years preceding

 5 Child’s birth in February 1990. At the time Child was conceived, Britt had a sexual

 6 relationship with another man. Britt did not disclose the relationship to Peralta and

 7 told Peralta that he was Child’s biological father. When Child was born, Britt

 8 sought assistance from HSD to establish support for Child’s upbringing. Britt

 9 represented to HSD that Peralta was Child’s father and that there were no other

10 possible fathers. HSD initiated a paternity action against Peralta and served him

11 with process, but he entered no appearance or responsive pleading. In November

12 1990, the district court entered a default judgment adjudicating Peralta the father of

13 Child and requiring him to pay $300 per month in child support. Peralta made

14 payments as ordered, even though there were times when he did not make enough

15 money to support himself.

16   {3}   Peralta never formed a relationship with Child, and, over time, he questioned

17 whether Child was his. Peralta attempted to secure a paternity test with the

18 assistance of Britt and HSD, but neither party was receptive. Fifteen years after

19 Child was born, Britt established a relationship with Edward Britt, who sought to

20 adopt Child. In the course of the adoption proceedings, Peralta’s paternity was


                                             3
      
                                                                                                 


 1 tested. The results, which the parties received in September 2005, revealed a “zero

 2 percent chance” Peralta was Child’s father. After the district court entered an

 3 adoption decree, HSD acknowledged Peralta was not Child’s father and stopped

 4 seeking any prospective support from him.

 5   {4}           Peralta made support payments to Britt totaling approximately $48,000 over

 6 the years. Peralta sought the assistance of several attorneys to obtain restitution of

 7 those payments but was unable to afford the quoted retainers. Eventually, in

 8 August 2008, Peralta, with the assistance of an attorney, filed a complaint against

 9 Britt, HSD, and Edward Britt. 1 Peralta styled his complaint as an independent

10 action for relief from a judgment, but also made reference to Rule 1-060(B)

11 NMRA, which allows in certain circumstances for relief from a judgment by

12 motion in the original action. The complaint set forth various causes of action and

13 requested that the default judgment be set aside and that Peralta be awarded

14 amounts he had paid to Britt in child support. The case progressed slowly in

15 district court, with the court ultimately granting summary judgment in Peralta’s

16 favor, awarding him restitution of child support payments made to Britt, and

17 vacating the default judgment entered in the original parentage proceeding. The

18 district court’s resolution of this case was based on our decision in State ex rel.

                                                                 
                   1
            HSD was dismissed from the lawsuit when Peralta and HSD reached a
     settlement agreement. Edward Britt also was dismissed when he was excluded as
     Child’s biological father.
                                                                    4
      
                                                                                             


 1 Human Servs. Dep’t v. Rawls, 2012-NMCA-052, 279 P.3d 766, which was issued

 2 during the pendency of the case below.

 3 DISCUSSION

 4 I.      Applicable Law and Standard of Review

 5   {5}   We agree with the district court that Rawls is applicable to this case. Rawls

 6 involved a misattribution of paternity in which the putative father, notwithstanding

 7 his doubts, entered a stipulation of paternity sometime after entry of default

 8 judgment against him. 2012-NMCA-052, ¶¶ 2, 3. Five years after the default

 9 judgment, a paternity test revealed Rawls was not the child’s father, and he moved

10 in the original action to set aside the default judgment under Rule 1-060(B). Rawls,

11 2012-NMCA-052, ¶¶ 3, 4. The district court denied Rawls relief. Id. ¶¶ 4-5. This

12 Court analyzed Rawls’ claim under Rule 1-060(B)(6), which requires the motion

13 be made in a “reasonable time” and a showing of “extraordinary circumstances.”

14 Rawls, 2012-NMCA-052, ¶ 13. We reversed the district court, emphasizing that

15 “[t]he unique circumstances of [the] case raise a significant issue as to the fairness

16 of requiring a person to pay child support when he is unerringly determined not to

17 be the biological father of a child and found to have had no personal relationship

18 with the child.” Id. ¶ 12. This Court concluded that a “change from a mistaken

19 admission of paternity to proof of non-paternity qualifies as an extraordinary

20 change of circumstance sufficient to permit Rule 1-060(B)(6) relief from a child


                                             5
      
                                                                                         


 1 support obligation[,]” and we set aside the default judgment and stipulated order,

 2 thereby relieving Rawls of his obligation to make any future payments. Id. ¶¶ 17,

 3 19.

 4   {6}   Additionally in Rawls, this Court imported an analysis from Wheat v.

 5 Commonwealth, 217 S.W.3d 266 (Ky. Ct. App. 2007), which provided that a

 6 misdesignated father may be relieved of an accrued child support obligation where

 7 a parent has engaged in fraud or misrepresentation to secure a paternity

 8 adjudication. Rawls, 2012-NMCA-052, ¶ 20. In making a determination of fraud or

 9 misrepresentation, this Court examined the five elements in Wheat: (1) whether

10 “the mother had made a material representation,” (2) “which was false,” (3)

11 “which was either known to be false or which was made recklessly,” (4) “which

12 was made with an inducement to be acted upon,” and (5) “was relied upon thereby

13 causing the injury.” Rawls, 2012-NMCA-052, ¶ 20. After determining the Wheat

14 elements were met, we additionally ordered that Rawls be relieved of any

15 obligation “to pay accrued child support[.]” Id. ¶¶ 21, 23.

16   {7}   In granting Peralta’s motion for summary judgment in this case, the district

17 court concluded that Rawls allowed for relief, even for support obligations already

18 satisfied, and that the Wheat elements were undisputed. We review the district

19 court’s grant of summary judgment de novo. Phoenix Funding, LLC v. Aurora

20 Loan Servs., LLC, 2017-NMSC-010, ¶ 17, 390 P.3d 174. We view the facts in the


                                             6
      
                                                                                            


 1 light most favorable to Britt, who opposes summary judgment, and draw all

 2 reasonable inferences in support of trial on the merits. See id. We will affirm a

 3 grant of summary judgment where there exists no genuine issue with respect to any

 4 material fact and we conclude the moving party is entitled to judgment as a matter

 5 of law. Id.

 6   {8}   Although Peralta’s claims were brought as an independent action and

 7 resolved on summary judgment, Rawls, as noted, addressed a motion for relief

 8 under Rule 1-060(B), and the parties have made various arguments in district court

 9 and on appeal based on Rawls and Rule 1-060(B). The parties do not contend that

10 the analysis in this case should depart from Rawls because this is an independent

11 action, nor do we address this possibility here. We generally review rulings on

12 Rule 1-060(B) motions for abuse of discretion. Rawls, 2012-NMCA-052, ¶ 8.

13 Where an issue, however, requires us to determine whether the district court

14 misapprehended the applicable law or correctly applied the law to the facts at hand,

15 we review the issue de novo. Id. Because the dispute here revolves around the

16 district court’s application of Rawls to circumstances undisputed by the parties, our

17 review is de novo.

18 II.     The District Court Did Not Err in Concluding That Britt’s
19         Representations Were Material and That Peralta and HSD Were
20         Entitled to Rely on Them




                                             7
      
                                                                                          


 1   {9}    Britt does not challenge that, by extension, Rawls and Wheat permit

 2 restitution   of   child   support   payments   upon    a   showing    of   fraud   or

 3 misrepresentation. And Britt concedes on appeal that the “representations [she]

 4 made to HSD were false (though unknowingly)[,] that, uncertain of their veracity,

 5 she made them recklessly[, and] that . . . HSD and the [district] court . . . were

 6 induced to act as Britt had hoped.” Britt nevertheless questions whether her

 7 representations were material and whether HSD and Peralta could reasonably rely

 8 on them. In particular, she argues, without citing authority, that her representations

 9 were not material because they were not made directly to Peralta, but instead to

10 HSD. Britt next contends, again without citing any authority, that it was

11 unreasonable for HSD and Peralta to rely on her representations without further

12 investigation due to the intimate nature of the representations and because Peralta

13 questioned his paternity early on.

14   {10}   Upon an examination of Rawls, Britt’s arguments fail. First, Rawls focused

15 on the mother’s misrepresentation to HSD and HSD’s reliance thereon, observing

16 that HSD had “acted upon” the mother’s “representation to file a petition to name

17 Rawls as the father of [the c]hild.” Rawls, 2012-NMCA-052, ¶ 21 (alterations,

18 internal quotation marks, and citation omitted). The Court concluded this was

19 enough to satisfy any materiality and reliance requirements in Wheat. See Rawls,

20 2012-NMCA-052, ¶ 21. Britt’s contention to the contrary, particularly without


                                             8
      
                                                                                                 


 1 reference to any legal support, is thus unavailing. See Curry v. Great Nw. Ins. Co.,

 2 2014-NMCA-031, ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support

 3 an argument, we may assume no such authority exists.”). Second, Rawls appeared

 4 to accept the possibility that HSD and a putative father might both rely on the

 5 mother’s representation even where the putative father has doubts about paternity.

 6 See id. ¶¶ 16, 21. And Britt has offered no basis for distinguishing Peralta’s early

 7 doubts from those the putative father had in Rawls.

 8   {11}   Based on the principles established in Rawls as applied to the undisputed

 9 facts in this case, we conclude the district court did not err in concluding that

10 Britt’s misrepresentations were material and that HSD and Peralta were entitled to

11 rely on them.

12 III.     The District Court Did Not Err in Determining the Action Was Timely
13          Under the Circumstances

14   {12}   Britt additionally argues that Peralta’s action for relief was not timely filed

15 within Rule 1-060(B)(6)’s reasonable time requirement, given that it came nearly

16 eighteen years after Child’s birth. “What constitutes a reasonable time [under Rule

17 1-060(B)(6)] depends on the circumstances of each case.” Meiboom v. Watson,

18 2000-NMSC-004, ¶ 23, 128 N.M. 536, 994 P.2d 1154 (internal quotation marks

19 and citation omitted). Various considerations guide the inquiry, including “the

20 interest in finality, the reason for delay, the practical ability of the litigant to learn

21 earlier of the grounds relied upon, and the consideration of prejudice if any to other

                                               9
      
                                                                                               


 1 parties.” Id. ¶ 24 (alterations, internal quotation marks, and citation omitted); see

 2 also Apodaca v. Tome Land & Improvement Co. (NSL), 1978-NMSC-018, ¶ 31, 91

 3 N.M. 591, 577 P.2d 1237 (observing that, in other equitable relief contexts,

 4 “lapse[s] of time alone do[] not necessarily imply an unreasonable delay in

 5 bringing suit, but it must also appear that the delay has worked to the injury of

 6 another” (alteration, internal quotation marks, and citation omitted)). Whether the

 7 statute of limitations governing the claim giving rise to the request for relief has

 8 expired may also guide the reasonableness analysis. Meiboom, 2000-NMSC-004,

 9 ¶ 26.2

10   {13}          Although the parties have not explicitly addressed the possibility, Rule

11 1-060(B)(6)’s reasonable time requirement likely requires both timeliness in

12 uncovering the ground for relief and timeliness in seeking relief once the ground

13 has been discovered. See Restatement (Second) of Judgments § 74 (Am. Law Inst.

14 1982) (explaining relief from a judgment may be denied if “person seeking relief

15 failed to exercise reasonable diligence in discovering the ground for relief, or after

16 such discovery was unreasonably dilatory in seeking relief”). The eighteen-year

                                                                 
                   2
            Whether these considerations apply in the same manner in an independent
     action for relief is a question left unaddressed by the parties. Because the parties
     have given us no reason to distinguish, and no authority distinguishing, the
     standards we apply in independent actions from the standards we apply to Rule 1-
     060(B)(6) motions, we assume for purposes of this case that the standards apply in
     the same way and address only the arguments raised, which have focused on the
     Rule 1-060(B)(6) timeliness principles. See Curry, 2014-NMCA-031, ¶ 28.
                                                                    10
      
                                                                                                     


 1 lapse Britt has identified here may thus be more appropriately viewed and analyzed

 2 as a fifteen-year period before the misrepresentation was discovered, and an

 3 ensuing three-year period before Peralta initiated his action for relief.

 4   {14}          With respect to the initial fifteen-year period, Britt has offered no basis to

 5 distinguish it from the five-year period that elapsed before discovery of the

 6 misrepresentation in Rawls, other than to say that the fifteen-year period is longer.

 7 See Rawls, 2012-NMCA-052, ¶ 18 (observing that, “notwithstanding a nine-year

 8 delay in requesting relief, and the [putative father’s] failure to submit to DNA

 9 testing earlier,” Mississippi Supreme Court held that “it was profoundly unjust to

10 require [the putative father] to continue making child support payments for a child

11 which is known not to be his and thereby ordering the trial court to set aside the

12 paternity and child support order” (internal quotation marks and citation omitted)

13 (citing with approval M.A.S. v. Miss. Dep’t of Human Servs., 842 So. 2d 527, 528,

14 531 (Miss. 2003) (en banc))). Britt offers no challenge to the undisputed fact that

15 Peralta sought to investigate his paternity at times during that fifteen-year period

16 with the assistance of both HSD and Britt, but neither was willing to help him

17 secure a test.3 In addition, Britt offered no evidence in the district court that she,

                                                                 
                   3
            Britt asserts, without any record citation, that Peralta knew within a year of
     Child’s birth that he was not the father and therefore his delay in taking action was
     unreasonable. The only citation in Britt’s brief that could possibly be construed to
     support this contention is a 1991 letter Peralta purportedly wrote to HSD in which
     he requested an attorney and paternity test and stated that “[Britt] verbally admitted
                                                                    11
      
                                                                                                                                                                                                    


 1 HSD, Child, or any other affected party suffered prejudice as a result of Peralta’s

 2 delay, nor has she challenged the district court’s determination that she offered no

 3 such evidence. See Meiboom, 2000-NMSC-004, ¶ 24 (highlighting consideration

 4 of prejudice to other parties in determining reasonableness); Apodaca, 1978-

 5 NMSC-018, ¶ 31 (requiring showing of prejudice in equitable analysis).

 6   {15}          With              respect               to         the          three-year                   period               after           discovery                    of         the

 7 misrepresentation, Britt again offered no evidence of prejudice resulting from

 8 Peralta’s delay in initiating the action. See Meiboom, 2000-NMSC-004, ¶ 24;

 9 Apodaca, 1978-NMSC-018, ¶ 31. Moreover, had Peralta initiated a new action for

10 fraud based on the newly-discovered information, the statute of limitations would

11 have given him four years to do so. See NMSA 1978, § 37-1-4 (1880); cf.

12 Meiboom, 2000-NMSC-004, ¶ 26 (concluding timeline was unreasonable in part

13 because “the statute of limitations had expired several months before” motion for

14 relief was filed). Further, while we acknowledge that as a general rule a claimant’s

15 poverty may not excuse delay in enforcing a right, in certain circumstances

16 “poverty may excuse delay in filing suit if there is a clear showing of poverty and

17 of diligent efforts to overcome financial barriers.” 30A C.J.S. Equity § 154 (2007)
                                                                                                                                                                                                     
     to me that [Child] is not mine but still refuses to take a blood test.” Yet, when
     citing this letter at another point in her briefing, Britt questions whether she made
     such an admission to Peralta. Regardless, the district court ordered this letter
     stricken when it denied Britt’s motion for reconsideration of the grant of summary
     judgment, and Britt has not appealed this ruling. We therefore do not give it any
     further consideration.
                                                                                                 12
      
                                                                                               


 1 (noting that “if plaintiff has been diligent then he or she has not slept on his or her

 2 rights and laches does not bar his or her cause of action”). Peralta presented

 3 evidence that he sought help from various attorneys but could not afford the

 4 retainers, and that he initiated this action upon finally retaining an attorney. Britt

 5 advanced no evidence to the contrary, nor has she argued that it was error for the

 6 district court to consider Peralta’s financial position.

 7   {16}   Given the undisputed facts on reasonableness and the lack of any record

 8 made on prejudice, we conclude the district court did not err in determining that

 9 Peralta’s action satisfied any timeliness requirement imposed by Rule 1-060(B)(6).

10 IV.      Britt’s Remaining Equitable Arguments Are Unavailing

11   {17}   Britt relies on various equitable doctrines, such as laches, unclean hands, and

12 equitable estoppel, to argue that the district court’s restitution award was

13 inequitable. First, a laches defense requires that Britt establish injury or prejudice

14 resulting from Peralta’s delay in initiating the action, and as noted, she presented

15 no evidence of prejudice to the district court. See Magnolia Mountain Ltd., P’ship

16 v. Ski Rio Partners, Ltd., 2006-NMCA-027, ¶¶ 32-33, 139 N.M. 288, 131 P.3d 675

17 (“[The d]efendant has offered no reason why it was prejudiced by [the p]laintiff’s

18 delay in filing the action.”); see also Cain v. Cain, 1978-NMSC-014, ¶¶ 3, 11, 91

19 N.M. 423, 575 P.2d 607 (reversing a ruling that laches applied to ex-husband’s

20 claim that he thought his alimony obligation lasted only a year where his ex-wife


                                              13
      
                                                                                           


 1 failed to enforce alimony payments for eighteen years and holding there was no

 2 substantial evidence of an unreasonable delay prejudicing the ex-husband).

 3   {18}   Second, to prevail on an unclean hands defense, Britt must establish that

 4 Peralta “dirtied” his hands “in acquiring the right he now asserts.” See Romero v.

 5 Bank of the Sw., 2003-NMCA-124, ¶ 38, 135 N.M. 1, 83 P.3d 288 (internal

 6 quotation marks and citation omitted). In claiming unclean hands, Britt relies on

 7 the argument that Peralta doubted his paternity from early on but continued to

 8 make child support payments. As noted, Britt has offered no basis for

 9 distinguishing Peralta’s doubts from the similar doubts harbored by the putative

10 father in Rawls. And she has presented no authority in support of the notion that

11 Peralta’s payments in compliance with a court order may constitute inequitable

12 conduct based on his early-arising doubts, and we assume none exists. See Curry,

13 2014-NMCA-031, ¶ 28.

14   {19}   Finally, with respect to the defense of estoppel, we must evaluate whether

15 Britt “relied to [her] detriment” on Peralta’s conduct, such that it would be

16 inequitable to award Peralta relief for a right he might otherwise assert. See Brown

17 v. Taylor, 1995-NMSC-050, ¶ 10, 120 N.M. 302, 901 P.2d 720. Britt again

18 advances the notion that Peralta acquiesced in the paternity judgment and

19 implicitly waived his right to recovery by making payments over the years and for

20 such a duration that she reasonably believed he would no longer assert his right.


                                            14
      
                                                                                               


 1 But, as Britt acknowledges and the district court found, it is undisputed that Peralta

 2 questioned his paternity, seeking both the assistance of Britt and HSD in securing a

 3 paternity test. Further, Britt offered no evidence to the district court that she relied

 4 on Peralta’s continued payments to her detriment or that she was otherwise

 5 prejudiced. See Brown, 1995-NMSC-050, ¶ 12 (noting “the party asserting the

 6 defense [of estoppel] must demonstrate prejudice, and for such purposes, prejudice

 7 cannot be inferred merely from the passage of time” (internal quotation marks and

 8 citation omitted)); see also Sisneroz v. Polanco, 1999-NMCA-039, ¶¶ 11-18, 126

 9 N.M. 779, 975 P.2d 392 (holding mother’s inaction in establishing paternity and

10 pursuing child support for eleven years did not constitute an unequivocal act of

11 waiver or acquiescence).

12   {20}   At its core, Britt’s argument on appeal is that it is inequitable or unfair to

13 order her to make restitution. We recognize, as did the Court in Rawls, the very

14 significant policy interests favoring the finality of judgments and disfavoring the

15 potential harms to HSD and Child in scenarios like these, and the various equitable

16 considerations that may weigh against Peralta. See Rawls, 2012-NMCA-052, ¶ 12.

17 Rawls, however, highlighted the important countervailing consideration of “the

18 fairness of requiring a person to pay child support when he is unerringly

19 determined not to be the biological father of a child and found to have had no

20 personal relationship with the child.” Id. And in the absence of a showing of harm


                                              15
      
                                                                                           


 1 to the child, Rawls determined that these circumstances may often compel a

 2 conclusion that the fairness question favors the misdesignated father over the

 3 mother who “mistakenly or intentionally” identifies him as the father. See id. ¶ 22.

 4 On the undisputed record here, we conclude the district court did not err in

 5 weighing the equities in favor of Peralta.

 6 CONCLUSION

 7   {21}   We affirm the district court’s judgment.

 8   {22}   IT IS SO ORDERED.

 9                                                  ______________________________
10                                                  JENNIFER L. ATTREP, Judge

11 WE CONCUR:

12 _________________________________
13 M. MONICA ZAMORA, Chief Judge
      
14   ___________________________________________
15 JULIE J. VARGAS, Judge




                                              16